Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 13 July 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     
                     Sir,Head quarters July 13th 1781 10’ A.M.
                  
                  I expect with great impatience and uneasiness the convoy of Bread that falls due to night to the troops, The Commissary of Provisions tells me that the heavy rains that fell the Day before yesterday have occasioned a delay, because the Bakers as yet are not under cover at Fish kill Landing, however, boats have been seen at Tarrytown coming down the river; Chariots are just gone to fetch it here, as it is hoped it is the Bread of the French corps, they are Loaded with, but I am afraid it will arrive Late.  If your Excellency can delay the Departure of the Troops till Midnight, or till to morrow night, I desire you to Let me know your final resolution.  I believe that we will be ready by midnight, and that Bread will be given this evening for three days, if the boats that have been seen from Tarrytown this morning, have the Bread on board.  I am with respect and personal attachment, Sir, your Excellencys most obedient & humble servant
                  
                     le cte de rochambeau
                  
               